Case: 1:20-cv-00124-GHD-JMV Doc #: 16 Filed: 02/12/21 1 of 1 PagelD #: 165

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
DENNIS EVANS PETITIONER
v. No. 1:20CV124-GHD-JMV
STATE OF MISSISSIPPI RESPONDENT
FINAL JUDGMENT

In accordance with the memorandum opinion issued today in this cause:
(1) The petitioner’s claims in Ground Three of the instant petition for a writ of habeas corpus are

DISMISSED with prejudice for failure to state a claim upon which relief could be granted;

(2) In the alternative, the petitioner’s claims in Ground Three are DISMISSED without prejudice

for failure to exhaust state remedies;

(3) In addition, the petitioner’s claims in Grounds One and Two of the instant petition are

DISMISSED without prejudice for failure to exhaust state remedies.
(4) The instant petition for a writ of habeas corpus is thus DISMISSED in its entirety, and
(5) This case is CLOSED.

SO ORDERED, this, the | gt day of February, 2021.

SENIOR UNITED STATES DISTRICT JUDGE

 
